IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-84,021-04


                           EX PARTE LYDELL GRANT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1288802-C IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam. NEWELL, J., not participating.

                                             ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The First Court of

Appeals affirmed his conviction. Grant v. State, No. 01-02-01173-CR (Tex. App.—Houston [1st

Dist.] Apr. 1, 2014) (not designated for publication). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that he is actually innocent. See Ex parte Elizondo,

947 S.W.2d 202 (Tex. Crim. App. 1996). Applicant and the State jointly signed proposed findings

of fact and conclusions of law. The trial court adopted these, concluded that Applicant established

that he is actually innocent, and recommended that we grant him a new trial. We believe that the
                                                                                                  2

record should be further developed. The trial court shall order the District Clerk to forward a copy

of Jermarico Carter’s videotaped interview with the Houston Police Department. The District Clerk

shall forward the copy within thirty days from the date of this order. Any extensions of time must

be requested by the trial court and obtained from this Court.

Filed: April 1, 2020

Do not publish